DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 09 February 2022 is acknowledged.

Claims 11-13 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities:
The specification is replete with grammatical and idiomatic errors, seemingly caused by issues with translation.
It is also noted that the disclosure is attempting to use the term “sensibility” as an English equivalent of the term “Kansei”.  One of ordinary skill in the art would understand that Kansei does not have a meaningful, single word, direct translation in the English language as Kansei, itself, is a concept originating in and deeply rooted in Japanese culture.  It is recommended that any use of the term “sensibility” be replaced with “Kansei” to increase clarity.  With this in mind, it is also assumed that, since the claimed invention is a mathematical prediction model, the Kansei discussed in the disclosure is specific to Kansei Engineering.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product and a method which fall under the four statutory categories (STEP 1: YES).
The independent claims evaluating a degree of sensibility of a person, the degree being represented by Σp * (Σq *  x), where x is at least one feature value extracted from neurophysiological data measured with a neural activity measuring apparatus, q is a weighting coefficient of the at least one feature value, (Σq *  x) is at least one neurophysiological index relating to the sensibility of the person, and p is a weighting coefficient of the at least one neurophysiological index, the sensibility evaluation method comprising: specifying, among predetermined human types which are obtained by classifying traits of people, a human type of a user subjected to evaluation of sensibility; receiving the neurophysiological data of the user to specify, for each of the at least one neurophysiological index, among the neurophysiological data received, neurophysiological data which belong to predetermined clusters of the neurophysiological data received and which have statistical significance to the each of the at least one neurophysiological index, and extracting the at least one feature value from the neurophysiological data specified; selecting, for each of the at least one neurophysiological index, a weighting coefficient q corresponding to the human type of the user from predetermined weighting coefficients q by the predetermined human types, and applying the weighting coefficient q selected to the at least one feature value extracted to evaluate the each of the at least one neurophysiological index; and selecting a weighting coefficient p corresponding to the human type of the user from predetermined weighting coefficients p by the predetermined human types, and applying the weighting coefficient p selected to the each of the at least one neurophysiological index evaluated to evaluate the degree.  The dependent claims further recite receiving updated values of data of the predetermined human types, the at least one neurophysiological index, the predetermined clusters, and the predetermined weighting coefficients p and q to update the data; or outputting the degree evaluated so that a person recognizes the degree evaluated; or wherein the at least one neurophysiological index includes three neurophysiological indices representing pleasant/unpleasant, activation/deactivation, and anticipation; or wherein the extracting of the at least one feature value includes receiving the neurophysiological data of the user and performing an independent component analysis on the neurophysiological data to extract independent components, specifying, for each of the at least one neurophysiological index, among the independent components extracted, independent components belonging to each of the predetermined clusters, and performing a time-frequency analysis on the independent components specified to calculate a time-frequency spectrum and extract, from the time-frequency spectrum calculated, a spectrum intensity in a frequency band of interest as the at least one feature value.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis.  This evaluation process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, the evaluation process amounts to the abstract idea grouping of mathematical concepts because it recites mathematical calculations and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a sensibility evaluation apparatus comprising software elements (i.e., a specifier, an extractor, a first evaluator, a second evaluator (claim 1), and a data updater (claim 2)), a data storage (claim 2), and an output device (claim 3); the extractor including an independent component extractor, an independent component specifier, and an analyzer (claim 5); and a neural activity measuring apparatus (claims 1 and 6) including an electroencephalograph (claims 5 and 10) is not sufficient to impart patentability to the method performed.  Although the claim recites the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  For instance, the steps of the method claims are not claimed to be actively performed by any structural element, and thus are construed to be performed by a human.  While a neural activity measuring apparatus is claimed in claim 6, it is merely passively claimed outside the active steps of the method.  Thus, further identifying that the neural activity measuring apparatus comprises an electroencephalograph in claim 10 does not alter the human performance of the method steps.  See also, for example, at least Fig. 22 and 26 which illustrate the components as either non-descript black boxes or stock images in a conventional arrangement, and at least para. 111-118 and 129-135 of the specification.  For instance, para. 112 and 129-132 identify that the claimed invention is merely a software program that can be installed on a personal computer, a smartphone, a tablet terminal, a server, or the like while para. 113 explicitly identifies that the function of specifying a human type may be conducted by using a paper medium or the like.  Additionally, para. 134 identifies that components illustrated in the drawings and described in the detailed description include both essential components and unessential components, but does not identify which components are essential or unessential.  Therefore, the claim does not recite any limitations that improve the functionality of the computer system because the claimed calculations are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claims recite that the claimed invention is for “evaluating a degree of sensibility [Kansei] of a person” and the specification identifies that the claimed invention is for quantitative evaluation of sensibility (KANSEI) (see para. 2), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 and 103
The closest prior art of record is WO 2017/064826 of which US 2018/0303370 is the US national stage application.  However, this prior art does not disclose a specifier or the specifying step and inclusion of a human type in the analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/064826 is the closest prior art of record as identified above.
US 2018/0303370 is the US national stage application of WO 2017/064826.
JP 2017/074356 which became patent JP 6,590,411 is the JP national stage application of WO 2017/064826.
EP 3360480 is the EPO stage application of WO 2017/064826.
Levy et al. discusses Kansei, Kansei Design, and Kansei Engineering and describes how Kansei is involved in Japanese design approaches with an intention to improve western understanding of Kansei.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                 

/JAMES B HULL/Primary Examiner, Art Unit 3715